(-ase 5:11-cr-00017-JA-PRL Document 94 Filed 05/29/20 Page 1 of 3 PagelD 639

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 5:11-cr-17-Oc-28PRL
ENRIQUE BORJA-ANTUNES

 

ORDER

 

Defendant’s motion (Doc. 91) asking this Court to reconsider its April 23, 2020 Order
(Doc. 90) is before the Court for consideration. The Government filed a response to the
motion. (Doc. 93). For the reasons stated below, the motion is due to be denied.

“Although the Federal Rules of Criminal Procedure do not specifically
authorize motions for reconsideration, both the Supreme Court and [the Eleventh Circuit
Court of Appeals] have permitted parties to file such motions in criminal cases.” Serrano v.
United States, 411 F. App’x 253, 255 (11th Cir. 2011) (citing United States v. Phillips, 597
F.3d 1190, 1199-1200 (11th Cir. 2010)).

In deciding motions for reconsideration in criminal cases, courts have relied on the
standards applicable to motions for reconsideration filed in civil cases pursuant to Rule 59,
Federal Rules of Civil Procedure. United States v. Brown, No. 3:18-cr-89-J-34JRK, 2019
WL 7067091, at* 1 (M.D. Fla. Dec. 23, 2019). The grounds for granting a Rule 59 motion
are newly discovered evidence or manifest errors of law or fact. Arthur v. King, 500 F.3d
1335, 1343 (11th Cir. 2007). These parameters include “(1) an intervening change in
controlling law; (2) the availability of new evidence; and (3) the need to correct clear error
or manifest injustice.” Lamar Adver. of Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D.

480, 489 (M.D. Fla. 1999).

 

 

 
frase 5:11-cr-00017-JA-PRL Document 94 Filed 05/29/20 Page 2 of 3 PagelD 640

The purpose of a motion for reconsideration is not to reexamine an unfavorable

ruling in the absence of a manifest error of law or fact. See Jacobs v. Tempur-Pedic Int'l,
Inc., 626 F.3d 1327,1344 (11th Cir. 2010). And, a motion for reconsideration cannot be
used “to relitigate old matters, raise argument or present evidence that could have

been raised prior to the” Court’s ruling. Michael Linet, Inc. v. Village of Wellington, Fla..

408 F.3d 757, 763 (11th Cir. 2005).

Defendant claims the Court's April 23, 2020 Order (Doc. 90) is erroneous. He offers
no intervening change in controlling law, no new evidence, and makes no showing of clear
error or manifest injustice. Defendant argues he has never challenged the Court hearing
hearsay evidence at his sentencing and thus, pursuant to 1101(d)(3), this issue has not
been decided. The hearsay of which he complains however, was considered in whether
the Government met its burden under 21 U.S.C. § 851. The issue of whether the
Government met its burden under 21 U.S.C. § 851 has been decided. It was decided at
sentencing, affirmed on appeal, and addressed in Defendant's 2255 proceedings.
Moreover, Defendant's attorney acknowledged at sentencing that Federal Rule of
Evidence 1101(d)(3) was not applicable to sentencing proceedings. (Doc. 62 at 10, [.12-
14).

Defendant's Motion for Reconsideration (Doc. 91) is DENIED.

Ww
DONE and ORDERED in Orlando, Florida on May +1, 2020.

 
  

\ _ AX _
JOHN ANTOON TT —
United States District Judge

—/

 

 

 
@ase 5:11-cr-00017-JA-PRL Document 94 Filed 05/29/20 Page 3 of 3 PagelD 641

Copies furnished to:

United States Attorney

United States Probation Office
Enrique Borja-Antunes

 

 

 
